Title: To Benjamin Franklin from James Jay, 27 October 1782
From: Jay, James
To: Franklin, Benjamin


Sir
Hague Octobr. 27. 1782.
The restriction I was subjected to by my parole,—not go to France—, determined me not even to write to any person in that kingdom, till I should be exchanged. The officiousness however of some persons in London, in converting me into a Messenger of peace from Congress, inclined me, for very obvious reasons, to break through the restraint I had imposed upon myself, and to give you an account of my captivity: but on a little reflection, I could not but think that such a step would be a work of supererogation.
Agreeably to the determination I have just mentioned, I thought of transacting the business of my exchange with Mr. Adams. As that Gentleman is now also in France, and I of course stand in the same situation with regard to you both, I take the liberty to write to you on the subject: flattering myself that both of you will do every thing in your power to expedite my exchange. Mr. Townshend, the Secretary of State, consents to accept of a Lieutt. Colo, for me; and that either Colo. Tarlton or Colo. Dundas, both of whom were taken at York Town, may be the man. I beg Your Excellency will take the matter into your consideration, and favour me with your determination upon it as soon as possible. I remain, with great respect, Your Excellys Most Obt. & humble Servt:
James Jay.

P.S. please to direct for me to the care of Monsr: Dumas.—
His Excelly. Benjn: Franklin Esqr.

 
Notation: James Jay Hague; Octr. 27. 1782.
